Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
Response to Amendment
Applicant’s amendment, filed 9/2/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1.  Claims 1-10 are pending with claims 9-10 withdrawn from consideration.  Examiner notes claims 9 and 10 include improper status indicator, appropriate correction required as these claims are withdrawn due to a restriction requirement.
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. The applicant’s argue that Bares discloses dissolving the oxide layer by acid etching and therefore is different than the process of the present application.  The examiner disagrees and notes the claims as drafted do not differentiate over the prior art Bare and therefore this argument is not persuasive.  Examiner directs the applicant’s attention to the explicit language .
Additionally, Bares discloses the anodization process and subjecting such to the claimed baths (Example 4) and therefore the applicants have failed to establish with fact that that Bare reference is limited to removing the oxide layer.  It is clear from this disclosure that Bare does keep the aluminum oxide layer and carrying out the chemical conversion treatment of this part as required by the claims and argued by the applicant.  
Additionally, the claims merely require the oxide is not dissolved and does not foreclose other techniques from removing or that it is dissolved before chromating but not during (see “and/or”)
Applicant’s argument that the Bares reference discloses removing the oxide layer is not persuasive, as the claims require an oxide layer and not removing that oxide layer, the mere fact that the Bares discloses pretreating does not negate the teachings of Bares which discloses forming an oxide layer (through anodization) and not removing this oxide layer prior to chromating.  The claims require comprising language and therefore the prior art discloses each and every claim limitation and therefore meets the claims as broadly drafted.  
Applicant’s claim 3 and 7 appears to support the examiners position as it includes the degreasing or cleaning and anodization.  Therefore because degreasing and/or cleaning are not dissolving the oxide layer, it is unclear how the Bares reference does not meet the claim requirements.
Applicant’s arguments relative to the other secondary references are noted; however, are directed towards the individual references and therefore not persuasive.  In response to 
Here the applicants argue that the oxide remains for better corrosion resistance is noted, but not persuasive for the reasons set forth above.  As for better corrosion resistance, the applicants have not alleged unexpected results; however, even if such were inferred by the applicant’s statements, the examiner notes that such is not supported by factual evidence to be persuasive.
Applicant arguments relative to the support for the negative limitation are noted, and persuasive as the examiner notes the ordinary artisan would understand the scope of the invention and this negative limitation has implicit basis the specification.
Applicant other arguments are deemed unpersuasive as moot because they are not supported by factual evidence or not commensurate in scope with the broadly drafted claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20150020925 by Bares et al.
Bares discloses a chromating method for chromating a part comprising an aluminum-based alloy, the method comprising the following steps: 
providing the part including a layer based on aluminum oxide on at least one surface of the part, which layer is of thickness that 2 to 5 microns (i.e. is greater than or equal to 5 nm) (see 0045, Example 4, 0124);  immersing the part in a chromating bath including chromium III  and performing chemical conversion of the part in the chromating bath (see 0126 related to immersion in Bath 1 and Bath 2).  Where Example 1 includes bath 1 of trivalent chromium (0063). 
Bares discloses the layer based on aluminum oxide is subject to the chromating immersion and therefore reads on the requirement that it is not dissolved prior to immersion as claimed (nor is it completely dissolved during immersion) and therefore reads on the broadly drafted claim requirements.
Claim 2:  Bares discloses the Zr in bath 1 (0063).
Claim 3:  Bares discloses the degreasing the alloy before chromating (example 4, paragraph 0123).

Claim 8:  Oxidization occurs at 37C, within the range as claimed (Table 12).
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares taken with US Patent Application Publication 20090269607 by Watanabe et al.
Claim 3:  Bares discloses a oxide and degreasing and while the examiner maintains the position as set forth above, the examiner notes that Watanabe also discloses a native oxide over an aluminum degreasing the native oxide layer (layer based on aluminum) such before chromating (0041-0045, 0047) and therefore taking the references collectively it would have 
Claim 4-5:  Bares does not discloses using a mechanical method; however, Watanabe discloses forming the oxide layer using projecting solid particles (0045) and therefore it would have been obvious to one of ordinary skill in the art to include a particle projection process since Watanabe discloses oxide formation comprising particle projection will provide predictable results.  

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares taken with US Patent Application Publication 20070187001 by Kramer et al.
Bares does not discloses using a mechanical method; however, Kramer discloses pretreating a substrate for chromium treatment to use sandpaper (0075) and therefore it would have been obvious to one of ordinary skill in the art to include a sand paper cleaning process since such will provide predictable results.    A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bares taken with US Patent 8574396 by Bhaatia et al.
Bares discloses all that is taught above and while the examiner maintains the position as set forth above, the examiner notes Bhaatia discloses forming an oxide on the metallic substrate by exposing the metal to air and heat (column 2, lines 24-65) prior to trivalent chromium treatment (column 3, lines 1-12).  Therefore modifying Bares to use the oxide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/DAVID P TUROCY/Primary Examiner, Art Unit 1718